Citation Nr: 0417442	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-07 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tension headaches.  

2.  Entitlement to service connection for generalized anxiety 
disorder, with social phobia.  

3.  Entitlement to service connection for atypical chest 
pains.  

4.  Entitlement to a clothing allowance pursuant to 38 U.S.C. 
§ 1162.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's service connection claim for tension 
headaches, generalized anxiety disorder with social phobia, 
and atypical chest pain.  He responded by filing a September 
1998 Notice of Disagreement, initiating this appeal.  In 
August 1999, a Statement of the Case for the issue of 
entitlement to service connection for generalized anxiety 
disorder was afforded the veteran, and he responded by filing 
a September 1999 VA Form 9, perfecting his appeal of this 
issue.  He was sent a May 2002 Statement of the Case 
regarding the denials of service connection for tension 
headaches and atypical chest pain, and he filed a June 2002 
VA Form 9, perfecting his appeal of these issues.  

The issue of entitlement to a clothing allowance will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent evidence has not been presented of a current 
tension headache disorder, which had its onset during 
military service.  

3.  Competent evidence has not been presented of a current 
disability characterized by chest pain for which service 
connection may be granted.  

4.  Competent medical evidence indicates the veteran has a 
current diagnosis of generalized anxiety disorder, with 
social phobia, which began during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
tension headaches have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).  

2.  The criteria for the award of service connection for a 
disability characterized by chest pain have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).  

3.  The criteria for the award of service connection for 
generalized anxiety disorder, with social phobia, have been 
met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 1999 and May 
2002 Statements of the Case, the various Supplemental 
Statements of the Case, and May 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in San Antonio, TX, 
and Tampa and Orlando, FL.  Because VA medical treatment has 
been reported by the veteran, these records were obtained.  
No private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
May 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in November 1997, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Tension headaches

The veteran seeks service connection for tension headaches.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  In addition, when certain 
statutorily-specified disabilities, such as organic diseases 
of the nervous system, manifest to a compensable degree 
within a specified time period after service separation, 
service connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

In June 1980, the veteran sought treatment for a one-week 
history of headaches, coughing, and a sore throat.  Cold 
syndrome was diagnosed, and he was given medication.  
According to an October 1993 report of medical history 
completed by the veteran, he had no history at that time of 
frequent or severe headaches.  When he was examined for 
service separation in 1997, no neurological or other 
disabilities resulting in tension headaches were noted, but 
the veteran did report a history of frequent and/or severe 
headaches.  An October 1997 psychiatric examination also 
noted the veteran's report of headaches during his anxiety 
attacks.  

Subsequent to service, the veteran was examined by VA in 
January 1998, at which time a history of tension headaches 
reported by the veteran was noted.  He reported severe 
headaches every 2-3 months, which lasted 1-2 hours.  A 
follow-up February 1999 VA medical examination was negative 
for any headache disability.  At his May 2003 RO personal 
hearing, he stated he first began experiencing tension 
headaches in 1979-80, while serving in Korea.  Thereafter, he 
continued to experience headaches intermittently to the 
present time.  

After reviewing the totality of the record, the Board finds 
service connection for tension headaches is not warranted.  
When the veteran was initially treated for headaches in 1980, 
these were attributed to a cold syndrome.  In 1993 he 
reported no history of headaches.  The next instance of 
headaches was more than 15 years later, in October 1997, when 
he reported headaches during his anxiety attacks.  The large 
time gap between the 1980 and 1997 reports of headaches, 
combined with the veteran's 1993 denial of frequent and 
severe headaches, suggests these incidents were merely acute 
and transitory episodes.  While a history of tension 
headaches was noted on VA examination in January 1998, these 
were not diagnosed as a chronic disability.  The remainder of 
the record is negative for chronic tension headaches.  No 
medical evidence has been presented indicating the veteran 
has a chronic tension headache disorder that began during 
military service.  In the absence of a medical diagnosis of 
headaches as a current chronic disability, service connection 
for headaches must be denied.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The veteran has himself alleged that he has a chronic 
headaches disability that began during military service.  
However, as a layperson, his statements regarding medical 
causation, etiology, and diagnosis are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against a 
finding of a current chronic tension headache disability.  
Therefore, service connection for tension headaches must be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Service connection - Atypical Chest Pain

The veteran seeks service connection for a disability 
characterized by chest pain.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  Service connection may also be awarded for certain 
disabilities, such as hypertension, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran was afforded a January 1987 ECG as part of his 
annual medical examination, and the results were 
characterized as routine.  Likewise, a February 1987 chest X-
ray revealed a normal heart and lungs, with no chest 
disabilities noted at that time.  A March 1997 ECG revealed a 
sinus bradycardia with sinus arrhythmia.  A possible 
myocardial infarction was suspected.  A March 1997 X-ray of 
the veteran's chest revealed his heart to be of normal size 
and configuration.  His May 1997 service separation 
examination was negative for any cardiovascular disability or 
other disability of the chest.  In July 1997, the veteran 
sought treatment for intermittent sharp chest pain.  A 
history of anxiety was noted.  A July 1997 ECG revealed a 
sinus bradycardia, but was otherwise within normal limits.  A 
September 1997 ECG was also within normal limits.  He was 
seen again in October 1997 for atypical chest pain, and 
anxiety attacks were suspected.  An October 1997 ECG again 
revealed a sinus bradycardia, but was otherwise within normal 
limits.  No diagnosis was made at that time.  

Subsequent to service, the veteran sought VA treatment for 
chest pain.  However, he stated during a February 1999 VA 
medical examination that he had no history of heart problems 
or hypertension, and no such problems were noted on 
examination.  A July 1999 abdominal X-ray was negative for 
any abnormality, and a November 1999 CT scan of the abdomen 
was also within normal limits.  He was seen in July 2000 for 
chest pain, but no diagnosis was rendered.  The final 
assessment was of atypical chest pain, with a history of 
anxiety/panic disorder.  He was given Tylenol.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the veteran 
has sought VA treatment on several occasions for chest pain, 
he has not been diagnosed with any underlying disability of 
the chest or abdomen.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that service connection is not 
warranted for complaints of pain in the absence of underlying 
objective pathology or other evidence supporting subjective 
complaints of pain.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  In the present case, the veteran 
has not presented medical evidence of any current disability 
characterized by chest pain.  While the veteran has sought 
treatment for such pain, and been afforded CT scans and X-
rays, no underlying pathology has been noted.  Because a 
current diagnosis of a disability for which service 
connection may be awarded has not been presented, service 
connection for a disability characterized by chest pain must 
be denied.  

In considering the veteran's claim, the Board notes that his 
July 2000 VA treatment records suggest the possibility of a 
relationship between his chest pain and his anxiety disorder.  
Because the veteran has already been granted service 
connection for generalized anxiety disorder, service 
connection for any other disorder characterized by chest pain 
is not warranted, in the absence of separate underlying 
symptoms.  The evaluation of the same symptoms under various 
diagnoses must be avoided.  See 38 C.F.R. § 4.14 (2003).  

The veteran himself has alleged that he has a current 
disability characterized by chest pain; however, as a 
layperson, his contentions regarding medical etiology, 
diagnosis, and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the clear preponderance of the evidence is against 
the veteran's claim for service connection for a disability 
characterized by chest pain, as the veteran has failed to 
submit medical evidence of a current disability with this 
symptom.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Service connection - Generalized anxiety disorder

The veteran seeks service connection for a psychiatric 
disability, claimed as generalized anxiety disorder with 
social phobia.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  In 
addition, when certain statutorily-specified disabilities, 
such as neuroses, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

In June 1997, the veteran was examined by a military 
psychologist.  He reported a life-long history of anxiety 
symptoms, which have gotten worse over the last 20 years.  
His symptoms included nervousness, headaches, and cold, 
sweaty hands.  However, the examiner did not find sufficient 
evidence to diagnosis a psychiatric disability.  The 
veteran's anxiety symptoms "[were] not presently of 
sufficient severity to warrant a diagnosis of any anxiety-
related disorder."  He again sought psychiatric treatment in 
October 1997, reporting feeling "jumpy" and having cold 
sweats.  The examiner found the veteran to be fully alert and 
oriented, and did not find a psychiatric disability present 
at that time.  However, when he was seen by another examiner 
two days later, a diagnosis of generalized anxiety disorder, 
with social phobia, was given.  

Subsequent to service, the veteran underwent VA examination 
in January 1998, at which time his history of generalized 
anxiety disorder and social phobia were noted.  A February 
1999 VA examination also resulted in a diagnosis of social 
phobia and panic disorder.  These disabilities were 
characterized by mild symptoms.  

After reviewing the entire medical record, the Board finds 
that the veteran currently has generalized anxiety disorder, 
with social phobia, and his disability began during active 
military service.  He was diagnosed with generalized anxiety 
disorder just prior to his October 1997 service separation, 
and has reported continuous symptoms of anxiety, nervousness, 
etc., since that time.  Additionally, subsequent to service, 
VA medical experts have diagnosed generalized anxiety 
disorder and social phobia, and no contrary evidence is of 
record.  Based on this medical evidence, and in light of 
38 U.S.C.A. § 5107, the Board finds that service connection 
for generalized anxiety disorder, with social phobia, is 
warranted.  




ORDER

Entitlement to service connection for tension headaches is 
denied.  

Entitlement to service connection for a disability 
characterized by chest pain is denied.  

Entitlement to service connection for generalized anxiety 
disorder, with social phobia, is granted.  


REMAND

In a November 2002 decision, the veteran was denied 
entitlement to an annual clothing allowance, pursuant to 
38 U.S.C.A. § 1162.  That same month, the veteran submitted a 
written statement expressing disagreement with this denial, 
and requesting reconsideration of the decision.  In response, 
the RO sent him a November 2002 letter stating his Notice of 
Disagreement must be filed with the Orlando Outpatient 
Clinic, as they had jurisdiction regarding this issue.  
However, the notification letter to the veteran of the denial 
was sent from the St. Petersburg RO, and he in turn filed his 
Notice of Disagreement with this RO.  38 C.F.R. § 20.300 
(2003) states a Notice of Disagreement "must be filed with 
the [VA] office from which the claimant received notice of 
the determination being appealed", as was accomplished in 
the present case.  Because the veteran properly filed a 
timely Notice of Disagreement regarding the denial of a 
clothing allowance, he must be issued a Statement of the 
Case.  The U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) held in Manlincon v. West [12 Vet. 
App. 238 (1999)], that, when a notice of disagreement has 
been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
see also 38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, 
the veteran must submit a timely substantive appeal in order 
for this issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to a clothing allowance pursuant to 
38 U.S.C.A. § 1162.  The appellant and 
his representative are hereby notified 
that, following the receipt of the 
Statement of the Case concerning this 
issue, a timely substantive appeal must 
be filed if appellate review by the 
Board is desired.  If and only if a 
timely substantive appeal is filed 
should this issue be returned to the 
Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



